F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                           FEB 27 2003
                                TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

 UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                         No. 02-2230
       v.                                          (D.C. No. CR-98-98 LH)
                                                      (D. New Mexico)
 OMAR COMBS,

              Defendant - Appellant.


                           ORDER AND JUDGMENT


Before EBEL , HENRY , and HARTZ , Circuit Judges.


      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore

submitted without oral argument. This order and judgment is not binding

precedent, except under the doctrines of law of the case, res judicata, or collateral

estoppel. The court generally disfavors the citation of orders and judgments;

nevertheless, an order and judgment may be cited under the terms and conditions

of 10th Cir. R. 36.3.

      Pro se defendant Omar Combs appeals from the district court’s denial of

his post-judgment motion under Fed. R. Crim. P. 6(e), requesting grand jury
transcripts at government expense. We have jurisdiction under 28 U.S.C. § 1291.

We affirm.

      Defendant was convicted of conspiracy to distribute marijuana, and

possession with intent to distribute marijuana. He was sentenced to 120 months

in prison, to be followed by eight years of supervised release. We affirmed the

convictions and sentence on direct appeal. See United States v. Combs, 267 F.3d

1167 (10th Cir. 2001).

      On May 17 and July 10, 2002, defendant filed post-judgment motions for

grand jury transcripts under Fed. R. Crim. P. 6(e). He claims that the transcripts

are needed to assist him in a motion under 28 U.S.C. § 2255 that he plans to file,

but he provides no particularized reason why the transcripts would be necessary

for that proceeding. We have held that “[p]arties seeking grand jury transcripts

under Rule 6(e) must show that the material they seek is needed to avoid a

possible injustice in another judicial proceeding, that the need for disclosure is

greater than the need for continued secrecy, and that their request is structured to

cover only material so needed.” In re Lynde, 922 F.2d 1448,1451-52 (10th Cir.

1991) (internal quotation marks omitted). Since defendant fails to make these

required showings, his motion must fail.

      We agree with the district court that defendant’s motion for grand jury

transcripts should be denied. Therefore, for the reasons stated above, and for


                                         -2-
substantially the same reasons set forth in the district court’s August 21, 2002,

order, we AFFIRM the order of the district court.

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge




                                         -3-